                                          Case 4:17-cv-00755-CW Document 185 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN QUINTANILLA VASQUEZ, et al.,                 Case No. 17-cv-00755-CW
                                                         Plaintiffs.
                                   8
                                                                                           JUDGMENT IN A CIVIL CASE
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 184
                                  10     LIBRE BY NEXUS, INC.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          ( ) Jury Verdict. This action came before the Court for a trial by jury. The issues have

                                  14   been tried and the jury has rendered its verdict.

                                  15          (x) Decision by Court. This action came to a hearing before the Court. The issues have been

                                  16   heard and a decision has been rendered.

                                  17          IT IS SO ORDERED AND ADJUDGED

                                  18

                                  19   Dated: 2/8/2021

                                  20                                                       Susan Y. Soong, Clerk

                                  21

                                  22
                                                                                           Aris Garcia
                                  23                                                       Deputy Clerk

                                  24

                                  25

                                  26

                                  27

                                  28
